DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Allowable Subject Matter
Claims 1-9, 12, 13, 16 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance:  the prior art neither teaches nor reasonably suggests an X-ray CT apparatus that includes an optical emitter that emits a light beam to the subject lying on the table top, where processing circuitry estimates a shape index value of a cross section of a subject in an imaging range by utilizing the light beam emitted to the subject, where the processing circuitry calculates an SSDE value based on the shape index value and a CTDI value measured in advance, and further where the processing circuitry as required by the combination as claimed in claim 1.  Although Lin (previously made of record) has a scout scan in one variation, which is known in the art to be sufficient, there is no clear advantage to correct the SSDE with a measured dose value when the SSDE is determined based on the CTDI, where the CTDI is already a measured dose value, absent the benefit of Applicants’ disclosure.
Claims 2-9, 12 and 13 are allowed by virtue of their dependence upon claim 1.

Claims 16 and 17 are allowed by virtue of their dependence upon claim 1, and further because, upon careful review of the disclosure, the combination of allowable features in parent claim 1 does not conflict with the subject matter of claims 16 and 17.  The claims further limit the light beam and how the shape index value is estimated from utilizing the light beam emitted to the subject, where the remaining limitations of parent claim 1 are not dependent upon how the shape index value is determined.  In short, parent claim 1 remain generic to the non-elected species, and thus the subject matter of former claims 14 and 15, which is embodied in new claims 16 and 17, may be rejoined.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884